United States Court of Appeals
                                  For the First Circuit
                                      _____________________

No. 14-1279

                                   JOEL NJOROGE MANGURIU

                                              Petitioner

                                                  v.

                               LORETTA LYNCH, Attorney General

                                           Respondent
                                       __________________

                                               Before

                                       Howard, Chief Judge,
                                  Selya and Lipez, Circuit Judges.
                                      __________________

                              CORRECTED ORDER OF COURT*

                                      Entered: August 10, 2015

        The government's motion for reconsideration is denied. Its contention that the Board of
Immigration Appeals (BIA) lacks jurisdiction to review the validity of a decision revoking a visa
petition may be true, but that contention misconstrues this court's mandate. We explain briefly.

        Because the government has raised a colorable claim of mootness and the facts relevant to
that claim are not presently in the administrative record, a remand is necessary so that the BIA,
either directly or through a further remand to the immigration judge, may gather any available
evidence relevant to the mootness inquiry (for example, whether the petitioner received actual
notice of the revocation, the nature of the relationship between the petitioner's successive attorneys,
and what, if any, steps the petitioner has taken since he learned of the revocation). See Bryson v.
Shumway, 308 F.3d 79, 90-91 (1st Cir. 2002); City of Waco v. EPA, 620 F.2d 84, 86-87 (5th Cir.
1980). Such a task is well within the BIA's jurisdiction. See, e.g., In re Neto, 25 I. & N. Dec. 169,
173 (B.I.A. 2010) (noting that despite lack of jurisdiction to adjudicate visa petitions, immigration
judges "may examine the underlying basis for a visa petition when such a determination bears on
the alien's admissibility").


       *
           Corrected Order is issued to reflect the correct case number.
                             By the Court:

                             /s/ Margaret Carter, Clerk


cc:   Jaime Jasso
      Stuart F. Delery
      Carmel Aileen Morgan
      LaTia N. Bing
      Shelley Goad
      Tim Ramnitz